                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MICHAEL DOTSON,

                       Plaintiff,

               v.                                            Case No. 21-cv-0169-bhl

BROWN COUNTY JAIL,

                       Defendant.


                                     DISMISSAL ORDER


       Plaintiff Michael Dotson, who is representing himself, filed this lawsuit while confined at

the Brown County Jail. Dkt. No. 1. He also filed a motion for leave to proceed without prepayment

of the filing fee. Dkt. No. 2. Because Dotson was incarcerated when he filed his complaint, the

Prison Litigation Reform Act (PLRA) applies to this case. 42 U.S.C. §1997e. Dotson’s subsequent

release from custody does not change the PLRA’s applicability, nor does it excuse him from the

requirement that he pay an initial partial filing fee in this case that was filed while he was a

prisoner. See id.

       On February 10, 2021, the clerk’s office mailed him a letter informing him that he had to

return, within twenty-one days, a certified copy of his trust account statement for the six months

preceding the filing of his complaint. Dkt. No. 3. The letter warned him that, “Failure to comply

with this requirement may result in the Court’s dismissal of your case.” Id. (emphasis in original).

More than twenty-one days have passed since the clerk’s office informed Dotson of his

requirement to provide his trust account statement and warned him of the consequence for failing

to do so. Dotson did not submit his trust account statement; thus, the Court is unable to assess the




          Case 2:21-cv-00169-BHL Filed 03/08/21 Page 1 of 2 Document 5
required initial partial filing fee. His failure to comply with that requirement warrants dismissal

of his case. Accordingly, the Court will dismiss his case without prejudice, which means he can

refile his case subject to the three-year statute of limitations.

        IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice.

Because the dismissal is without prejudice, Dotson may refile his complaint at a later date, subject

to the three-year statute of limitations.

        Dated at Milwaukee, Wisconsin this 8th day of March, 2021.

                                                BY THE COURT:


                                                s/ Brett H. Ludwig
                                                BRETT H. LUDWIG
                                                United States District Judge




                                                   2

           Case 2:21-cv-00169-BHL Filed 03/08/21 Page 2 of 2 Document 5
